

116 HRES 841 IH: Supporting the recognition and observation of April as “International Parental Child Abduction Month” to raise awareness of, and opposition to, international parental child abduction.
U.S. House of Representatives
2020-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 841IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2020Mr. Panetta (for himself, Mr. Bacon, Mr. Cisneros, Mr. Crenshaw, Mr. Harris, Mr. Hudson, Ms. Jayapal, Mr. Levin of Michigan, Mr. Malinowski, Mr. McGovern, Mr. Meadows, Mr. Posey, Mr. Rogers of Kentucky, Mr. Smith of Washington, Mr. Suozzi, and Mr. Swalwell of California) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the recognition and observation of April as International Parental Child Abduction Month to raise awareness of, and opposition to, international parental child abduction.
	
 Whereas more than 9,000 children in the United States have been abducted and removed from the country by one of their parents between 2008 and 2015, separating those children from parents remaining in the United States;
 Whereas it is illegal under section 1204 of title 18, United States Code, to remove, or attempt to remove, a child from the United States or retain a child (who has been in the United States) outside of the United States with the intent to obstruct the lawful exercise of parental rights;
 Whereas nearly 800 children experienced international parental child abduction during 2018; Whereas, during 2018, over 107 countries were involved in one or more cases of international parental child abduction relating to children who are United States citizens;
 Whereas the United States is a party to the Convention on the Civil Aspects of International Child Abduction, done at The Hague, October 25, 1980, which—
 (1)supports the prompt return of wrongly removed or retained children; and (2)calls for all participating parties to respect parental custody rights;
 Whereas a significant number of children who have been abducted from the United States have yet to be reunited with their custodial parents;
 Whereas, during 2018, nine countries were identified under the Sean and David Goldman International Child Abduction Prevention and Return Act of 2014 (22 U.S.C. 9101 et seq.) as engaging in a pattern of noncompliance;
 Whereas the Supreme Court of the United States has recognized that family abduction— (1)is a form of child abuse with potentially devastating consequences for a child, that may include negative impacts on the physical and mental well-being of the child; and
 (2)can cause a child to experience a loss of community and stability, leading to loneliness, anger, and fear of abandonment; Whereas, according to the 2010 Report on Compliance with the Hague Convention on the Civil Aspects of International Child Abduction by the Department of State, research shows that an abducted child is at risk of significant short- and long-term problems, including anxiety, eating problems, nightmares, mood swings, sleep disturbances, [and] aggressive behavior;
 Whereas international parental child abduction has devastating emotional consequences not only for the child, but also for the parent from whom the child is separated;
 Whereas the United States has a history of promoting child welfare through institutions including— (1)in the Department of Health and Human Services—
 (A)the Administration for Child and Families; and (B)the Children’s Bureau; and
 (2)in the Department of State, the Office of Children’s Issues; Whereas, over the previous 20 years, the National Center for Missing and Exploited Children has provided professional assistance and support services for international family abduction cases involving children wrongfully removed from or retained outside of the United States;
 Whereas the Coalition to End International Parental Child Abduction, through dedicated advocacy and regular testimony, has highlighted the importance of this issue to Congress and called on successive administrations to take concerted action to stop international parental child abduction;
 Whereas Congress has signaled a commitment to ending international parental child abduction by enacting the International Child Abduction Remedies Act (22 U.S.C. 9001 et seq.), the International Parental Kidnapping Crime Act of 1993 (Public Law 103–173; 107 Stat. 1998), and the Sean and David Goldman International Child Abduction Prevention and Return Act of 2014 (22 U.S.C. 9101 et seq.);
 Whereas Congress calls upon the Department of State to fully utilize the tools available under the Sean and David Goldman International Child Abduction Prevention and Return Act of 2014 (22 U.S.C. 9101 et seq.) to negotiate, and make publicly available, bilateral agreements or memorandums of understanding, with countries not party to the Hague Convention on Abduction to resolve abduction and access cases, and to negotiate, and make publicly available, bilateral agreements or memorandums of understanding, regarding open abduction and access cases predating the Hague Convention on Abduction with countries that have thereafter become a party to the Hague Convention on Abduction;
 Whereas all 50 States and the District of Columbia have enacted laws criminalizing parental kidnapping;
 Whereas, in 2018, the Prevention Branch of the Office of Children’s Issues of the Department of State—
 (1)fielded over 5,200 inquiries from the general public relating to preventing a child from being removed from the United States; and—
 (2)enrolled over 4,700 children in the Children’s Passport Issuance Alert Program, which— (A)is one of the most important tools of the Department of State for preventing international parental child abduction; and
 (B)allows the Office of Children’s Issues to contact the enrolling parent or legal guardian to verify whether the parental consent requirement has been met when a passport application has been submitted for an enrolled child;
 Whereas the Department of State cannot track the ultimate destination of a child through the use of the passport of the child issued by the Department of State if the child is transported to a third country after departing from the United States;
 Whereas a child who is a citizen of the United States may have another nationality and may travel using a passport issued by another country, which—
 (1)increases the difficulty in determining the whereabouts of the child; and (2)makes efforts to prevent abductions all the more critical;
 Whereas, in 2018, the Department of Homeland Security, in coordination with the Prevention Branch of the Office of Children’s Issues of the Department of State, enrolled 236 children in the Prevent Abduction Program, which is aimed at preventing international parental child abduction through coordination with Customs and Border Patrol officers at airport, seaport, and land border ports-of-entry; and
 Whereas the United States should continue to play a leadership role in raising awareness about the devastating impacts of international parental child abduction by educating the public about the negative emotional, psychological, and physical consequences to children and parents victimized by international parental child abduction: Now, therefore, be it
	
 That the House of Representatives supports the recognition and observation of International Parental Child Abduction Month to raise awareness of, and opposition to, international parental child abduction. 